Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 1 of 23 PageID #: 1065




                       EXHIBIT I
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 2 of 23 PageID #: 1066




                                                                           Shin000001
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 3 of 23 PageID #: 1067




                                                                           Shin000002
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 4 of 23 PageID #: 1068




                                                                          Shin000003
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 5 of 23 PageID #: 1069




                                                                          Shin000004
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 6 of 23 PageID #: 1070




                                                                          Shin000005
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 7 of 23 PageID #: 1071




                                                                           Shin000006
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 8 of 23 PageID #: 1072




                                                                           Shin000007
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 9 of 23 PageID #: 1073




                                                                          Shin000008
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 10 of 23 PageID #: 1074




                                                                           Shin000009
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 11 of 23 PageID #: 1075




                                                                           Shin000010
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 12 of 23 PageID #: 1076




                                                                           Shin000011
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 13 of 23 PageID #: 1077




                                                                           Shin000012
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 14 of 23 PageID #: 1078




                                                                           Shin000013
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 15 of 23 PageID #: 1079




                                                                           Shin000014
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 16 of 23 PageID #: 1080




                                                                           Shin000015
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 17 of 23 PageID #: 1081




                                                                           Shin000016
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 18 of 23 PageID #: 1082




                                                                           Shin000017
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 19 of 23 PageID #: 1083




                                                                           Shin000018
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 20 of 23 PageID #: 1084




                                                                           Shin000019
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 21 of 23 PageID #: 1085




                                                                           Shin000020
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 22 of 23 PageID #: 1086




                                                                           Shin000021
Case 1:17-cv-05183-SMG Document 76-10 Filed 05/12/20 Page 23 of 23 PageID #: 1087




                                                                           Shin000022
